 S. S. KRESGECOMPANYS. S. Kresge Company and Retail Clerks Union, Local899, Retail Clerks International Association AFL-CIO. Case 31-CA-2683September 27, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn June 21, 1972, Trial Examiner James R. Web-ster issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, S. S. Kresge Company, Thousand Oaks,California, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.1Since the Trial Examinerdid not specificallypredicatehis credibilityfindings on the demeanor of the witnesses, the Respondent urgesus to reversehis factual findings,particularlyas tothe testimony of the General Counsel'sprincipal witness,Jill IrvineWe have therefore carefully considered theevidence pertaining to the Respondent's allegationsthat Irvine's testimonygiven on the stand was either omitted from the affidavits given to the Board,or was inconsistent with such affidavits and the testimony of other witnessesof the General Counsel. We find that insome instancesthe testimony givenby Irvineon the stand,which didnot appear in heraffidavit, was corroborat-ed by otherwitnesses and inotherinstances related to insubstantial matterswhich, while relevant,are not essential toour findingsWith respect toalleged inconsistencies between Irvine's testimonyand heraffidavits, and hertestimony and otherwitnesses of the GeneralCounsel, wefindno basicinconsistency which wouldreflecton the accuracy or veracityof her testimo-ny given at the hearing Exceptfor some confusion regardingthe date whenparticularevents occurredwe find Irvine's testimonyand affidavit consistentand, in fact,more consonant with the inherentprobabilitiesexisting in thecase thanthe testimonyof the Respondent'sprincipalwitness,BarbaraClaryWe therefore find noreason for disturbingthe credibility findings ofthe TrialExaminer.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE303JAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard in Los Angeles, California,on March 28, 29, and 30, 1972, on complaint of the GeneralCounsel and answer of S. S. Kresge Company, herein refer-red to as Respondent. The complaint was issued on Feb-ruary 11, 1972, and amended on March 13, 1972, on acharge filed October 26, 1971. The complaintalleges thatRespondent refused to change the workhours of employeeJill Irvine and discharged her because of her union activi-ties, threatened and interrogated employees regarding un-ion activities, and engaged in surveillance, thereby violatingSection 8(a)(1) and (3) of the National Labor Relations Act,herein called the Act.Briefs have been filed by the General Counsel and theRespondent and these have been carefully considered.Upon the entire record and my observation of the wit-nesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Michigan corporation engaged in theretail saleof goods and products through its stores locatedthroughout the United States, including one located in thecity of Thousand Oaks, California. Respondent does anannual gross volume of businessin excessof $500,000, andannually purchases, receives, and transports into Californiadirectly from points outside the State of California goodsvalued in excess of $50,000.I find that Respondent is an employer engaged in com-merce andin an operation affectingcommercewithin themeaning of Section 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRetail Clerks Union,Local 899,Retail Clerks Interna-tional Association,AFL-CIO,herein referredto as the Un-ion, is a labor organization within the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether Respondent refused to change the workhoursof Jill Irvine from full time to part time and discharged herbecause of her union activities or because of a need for afull-time employee.2.Whether Store Manager Raymond Halub engaged inillegal interrogation of employees regarding union activities.3.WhetherPersonnelSupervisor Barbara Clary threat-ened employees that Respondent would no longer adjustwork schedules if the employees supported the Union.4.Whether supervisors of Respondent kept employeesunder surveillance in and around the store during theirbreak periods and lunch periods.199 NLRB No. 52 304DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Alleged SurveillanceIn the latter part of July 1971, Union RepresentativeRonald Shepley began soliciting employees of Respondent'sThousand Oaks store. In the first part of August, StoreManager Halub reported to Respondent's regional person-nel manager, Donald Fritz, that union organizers were inthe store. Fritz told him that "As long as the organizers werein the store, to keep track of them and see what they weredoing"; he also told him "not to follow them into the grillarea."Halub testified that he instructed Merchandising As-sistantJames Goudy and Operations Assistant ThomasBoender "to sort of keep track of them [the union represent-atives] in the store, is about all. It was only to keep track andnot to follow."Union Representative Shepley visited the store two orthree times a week during the period of July through Sep-tember 1971. When he entered the store, he would walkaround through the store looking at merchandise and greet-ing employees. He did this for about one-half to three-quarters of an hour and then he would meet with employeesduring their coffee breaks and/or their lunch periods in thegrill.The grill is located in the center and back part of thestore. It is an area about 40 feet by 40 feet and can be viewedfrom the surrounding areas, as there are no walls separatingit from other parts of the store.When Merchandising Assistant James Goudy and Oper-ations Assistant Thomas Boender observed Shepley in thestore, they walked about in his vicinity as he moved aboutthe store and when he entered the grill. While he was in thegrill,Goudy and Boender would sit in one of the booths andusually have coffee.I find that Goudy and Boender are supervisors within themeaning of the Act. They are salaried personnel and sit withStoreManager Halub at employeemeetings.Goudy is re-sponsible for the buying of merchandise for the variousdepartments and regulates the control of investment. Boen-der works with the various department heads in the displayof merchandise and the service for customers. They tellemployees what to do in matters coming within their func-tions with Respondent.I find that the activities of supervision in keeping UnionRepresentative Shepley under observation while in the storedid not constitute a violation of the Act: Shepley spentconsiderable time walking about the selling areas of thestore while employees were on duty. On one occasion, aunion representativeaccompanying Shepley picked up astore telephone and made an announcement over the publicaddress system, thanking Store Manager Halub for a tourof the store. In the store grill, Shepley's solicitation of em-ployees was observable by anyone inside or in the vicinityof the grill; it could not have been done privately due to theopenness of the grill area. Supervisors frequent the grill anduse the area for business purposes as well as for refresh-ments, and whether planned or not would have been in thegrillmuch of the time that Shepley was there talking withemployees on lunch and coffee breaks. There was no inter-ference with union solicitation. Under the circumstances, Icannot find that the mere presence of supervisors in the grillwhile Shepley was there with nothing more constitutes aviolation of the Act.'C. Discharge of Jill IrvineJill Irvine was employed by Respondent in March 1970.She was off work 1 month in May 1970, and when shereturned in June 1970 she worked in the domestics depart-ment. She was employed as a part-time employee from June1970 until June 1971. As a part-time employee, she workedfrom 5 or 6 p.m. to 10 p.m., Monday through Friday, andworked 8 hours on Saturday and/or Sunday. She was astudent at Moorpark College in Moorpark, California.In the latter part of May 1971, employee Mary Ann Gar-ris,who was a full-time employee in the domestics depart-ment, asked Jill Irvine if she would like to trade hours withher during the summer months so that she could be at homewith her daughter during the day, who would not be inschool during these months. Irvine mentioned this to JeanMaclntyre, the employee who was in charge of thedomestics department, and it was agreeable with her. Garristhen went to Barbara Clary, the personnel supervisor, andtold her that her daughter would be out of school during thesummer and that she had talked to Jill Irvine about switch-ing their schedules during these months. She asked Clary ifthey could do this and go back in the fall to their otherschedule. Clary said "Yes, as long as we were able to workit out in the department." A few days later, Maclntyre askedClary how she felt about Irvine and Gams switching sched-ules for the summer, and Clary said that it was fine with her.In June, Jill Irvine went to the office of Barbara Clary andasked her if Garris had spoken to her about a change of theirhours for the summer months and Clary replied that she hadand that it would be okay.Irvinejoined the Union on August 8,197 1, and thereafteroften sat with Union Representative Shepley in the grillduring her break and lunch periods.In the early part of August, Store Manager Halub calleda meetingof employees. He discussed store merchandising,rotation of stock, and the volume of business in the re-spective departments. He showed a film on company bene-fits and told the employees that he knew that some of themwere interested in the Union, that in the film they wereshown the benefits that they had, and that what the Unionwas offering them was just promises. At this meeting, Irvineasked him if a representative of the Union could come inand with a representative of the Respondent have a discus-sion with the employees. Halub answered that this would beagainst company policy.In mid-August, as Irvine was leaving the store, she passedby employee George Shima and asked him if he would liketo come to a union meeting at her house that evening. Shewas preparing to give him a sheet of directions to her house,and 10 a.m. to 7 p.m. and on Friday she was scheduled towork from 9 a.m. to 6 p.m. Personnel Supervisor Clary wasnot in the store that day. On Tuesday, September 14, Irvinearrived at the store at 1:57 p.m. That afternoon, Irvine wentto the office of Clary and told her that at the beginning ofiOertleManagementCo, Inc,182 NLRB 722. W. TGrant Company,195NLRB No. 183, cited by the General Counsel,is distinguishable on the basisof the harassment and intimidation of the union representative and dis-chargedemployees by the employer, whichincluded a threat to call thepolice, unwarrantedeviction,and visibly taking downnames of employeessittingwith the union representativein the restaurant. S. S. KRESGECOMPANY305the summer she and Garris had changed work he stated thatshe could not talk to him on the floor about this. Merchan-dising Assistant James Goudy came up and told her that ifshe wanted to discuss anything regarding the Union shewould have to do it on her free time. She then told Goudythat as long as he was there she wanted him to know thatshe was 100 percent for the Union and had signed the cardfor the Union. He told her that that was her business andthat it was her prerogative to make her choice concerningthe Union.About September 9, 1971, Irvine reminded Clary that shewould be starting school in September 13. Clary told herthat employee Cecile Lavoie was going on vacation andwould be on vacation through September 14; therefore onSeptember 13 and 14 they would need someone to cover inthe domestics department; and that she was going to sched-ule Irvine from 1 to 10 p.m. on both of those days and shewas to come to work as soon as she could after school.2Respondent's workweek starts on Thursday and runsthrough the following Wednesday, and work schedules aremade accordingly and are posted on Mondays for the fol-lowing workweek.On Monday, September 13, Irvine finished school at 1:30p.m. and got to the store at 2:09 p.m. She observed the workschedule posted for the workweek of Thursday, September16, through Wednesday, September 22, and noticed that onThursday she was scheduled to work from from 10 a.m. to7 p.m., and on Friday she was scheduled to work from 9a.m. to 6 p.m. Personnel Supervisor Clary was not in thestore at 1:57 p.m. That afternoon, Irvine went to the officeof Clary and told her that at the beginning of the summershe and Gams had changed work schedules with the ap-proval of management and with the understanding that shewould change schedules again when school started. Claryasked Irvine if she had this agreement in writing. Irvine saidno. Clary stated that K-Mart had scratched Irvine's back for18 months and now it was her turn to scratch theirs. Irvinesaid she did not understand what Clary meant, and Claryreplied that she was not dumb. Irvine said that if it hadanything to do with the Union, it was all done on her ownpersonal time and not on companytime.Clary said shehoped Irvine would see the light but she had not done so,and that she took a knife and came right at their back; thatIrvine was to work the hours scheduled and the Companycould not change her hours to suit her needs; that if theUnion were in the store she would not be able to juggle thehours the way she does now to fit the personal needs of thepeople. Irvine told Clary that she would come to work onThursdayas soon asshe could after she got out of school.Irvine also said that she wanted to speak with Store Manag-er Halub. Clary said that this was not his decision but thatitwas the decision of all of management.I find that the remarks of Clary's to Irvine are coerciveand a violation of Section 8(a)(1) of the Act, in that thezIrvine testifiedthat Clary alsosaid that after September14, Irvine wouldgo to part-time hours.Clary deniedthat the statement was made. I find thatthe statement was not made but that Irvine inferred it fromClary's state-ments regarding the need"to cover"in the domestics departmentdung theabsenceof Lavoieon September 13 and 14,and from the fact thatClary didnot schedule Irvine to startworkon these days until the afternoon.context thereof is that Irvine's hours will not be changedbecause of her antiemployer union activities. In reachingthis conclusion, I do not rely on Clary's statement that "ifwe had a union in the store, she wouldn't be able to jugglethe hours the way she does now." I find this statement tobe an expression of her opinion or prediction of restrictionsthat the Union might urge if it represented the employees.Clary denied making thisstatementabout her prospectiveability to juggle hours, but I discredit the denial;the state-ment isin context with her other remarks during this con-versation.Wednesday, September 15, was Irvine's day off. OnThursday, September 16, Irvine finished school at 1:30 p.m.and got to work at 2:15 p.m. Her timecardwas not in therack. She could not find Clary and she asked Halub why hertimecard was not in the rack. He said that he did not know.About 5 p.m., Irvine spoke to Clary in her office. Sheasked if she could have her timecard. Clary asked why shehad come in late, and Irvine said that Clary knew she couldnot be there as she was in school. At this point, Irvine statedthat she wanted to get someoneto come in as a witness tothe conversation. Clary said that she did notneed a witness;that it was just between the two of them. Irvine, neverthe-less,went out and got employee Jean Maclntyre, who wasjust checking out, to come in. Clary called Store ManagerHalub into the room. Irvine asked why they were doing thisto her and when was she going to get her part-time hours.Clary replied that she was not giving out any morespecialfavors and that they were going to full-time help. Irvine saidthat it was not a special favor, that theyhad an agreementon the matter at the beginning of the summer. Clary statedthat she did not have theagreementin writing. Irvine thensaid that she thought all of this happened because JuneCozda of Respondent's regional personneloffice came intothe store on the preceding Saturday (September 11). Clarysaid that Cozda had nothing to do with it and that if Irvinewanted to call Cozda she would give her the telephonenumber. Irvine asked if there were any other part-time jobsin the store that she could have; Clary replied that it was theCompany's prerogative to hire whom they wanted for thesepart-time hours.On Friday, September 17, Irvine finished school at 2:30p.m. and got to the store at about 3 p.m. Her timecard wasnot in the rack. She found Clary in the hardware depart-ment and asked where her timecard was. Clary asked whyshe was late. Irvine answered that it was because she had togo to school and that Clary knew this. Clary said that Irvinewas going to have to work the hours scheduled, and that shedid not want to discuss it further in the middle of the hard-ware department.A littlelater, Irvine went to the office of Clary and washanded a note by Clary dated September 17, 1971, whichstated, "You are expected to follow schedule that is postedon Mondays. No changing is permitted without my person-al approval. I hope you understand clearly you will be ex-pected to follow said schedule." After Irvine read the note,Clary asked her why she was late that day. Irvine stated thatshe had to go to school and that Clary knew that. Clary saidthat Irvine was going to have to work the schedule that wasposted. Irvine said she could not work thatschedule.Irvineasked if Clarywas goingto lay her offor was going to fire 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDher. Clary said she was not going to lay her off but wouldfire her the next time she was late for work.Irvine then went back to the grill and talked with UnionRepresentative Ron Shepley. After a few moments, theywent outside the front of the store where Shepley used atelephone.Halub came to where Irvine was standing andtold her that he felt that this could be settled. Irvine toldHalub that before she would go back to the office of Claryshe wanted to get a witness for her own protection.Employ-ee Ellen Small was just getting off work and Irvine asked herto be a witness. Then in the office of Clary and in thepresence of Halub,Clary, andSmall, Irvineasked Clarywhen she was going to get her part-time hours; that they hadhad an agreement that she could go full time in the summerand part time in the winter. Clary said she could not havepart-time hours; that they needed a full-time person in thedomestics department; that she could not grant special fa-vors.Clary pointed to a sign posted in her office whichstated, "No special favors." Irvine asked to see the policyin the Company's policy manual and if it meant that she wasfired since she could not work the hours that were given toher. Clary said yes and prepared a separation form whichstated as reason for termination that Irvine would not fol-low the schedule.To replaceIrvine,Clary transferred employee DorisMontgomery from housewares department to the domesticsdepartment. Montgomery is a full-time employee.Respondent contends that a decision to change from astaff of three full-time employees and one part-time employ-ee in the domestics department to four full-time employeeswas made by Store Manager Halub in August 1971.One evening about the middle of August 1971, Halub wasmaking a tour through the store when he noticed that theyarn supply in the needlework section of the domestics de-partment was not filled and he stated to employee Gams,who was responsible for this section, that she was having arough time keeping up with her section. She stated that shewas and that she could not keep up with it working the hours(part-time hours) that she was working. A short time later,Halub told Clary that they needed more coverage in theneedlework section and to see if Gams would work 40 hoursa week.Based on conversations that Clary had had with Garrisin June,Clary had knowledge that Garriswanted to returnto a full-time schedule in September when her daughterreturned to school.When Gams had worked full-time prior to June 1971, sherode to work with employee Mary Ferns. Ferns left theemploy of Respondent dung the summer of 1971. In Au-gust,Garris told Clary that she would not have a way towork during the day when school started in September. Inthe first part of September, Clary told Gams that she wouldlook over the records of the employees who lived in Simi,California, and see if any had schedules so that Garris mighthave a way to work. Simi is about 12 miles from ThousandOaks. A few days later, Clary told Garris that the employeeswho lived in Simi worked from 8 a.m. to 5 p.m. each day.Garris said that she could not come in at 8 a.m. because herdaughter did not leave for school until almost 8:30 a.m. butthat she could come to workat 9 a.m.When the school term for Garris' daughter started inSeptember,Gams was given her vacation to see if she couldwork out a way to work. Her vacation started Sunday, Sep-tember 19. Her timecard shows that she worked 7-1/2 hourson Saturday, September 25, and from 5:57 to 10:03 p.m. onMonday, September 27. On this Monday evening she ob-served that Mary Ferris was again working for Respondent.She told Clary that she would now have a way to work. Onthe workweek beginning Thursday, September 30, she start-ed a full-time schedule. There was an improvement in theneedlework section when Garris became a full-time employ-ee.D. Conclusions as to Discharge of IrvineIrvine's strong feelings and actions on behalf of the Un-ion were known to Respondent.The crux ofthe case isfound in the conversation between Irvine and Clary onSeptember 14. Respondent had accommodated Irvine dur-mg her period of employment by arranging for her a workschedule that fitted in with her school schedule. The recordshows that Respondent's Personnel Supervisor Clary hasendeavored to arrange work schedules for other employeesthat would accommodate personal matters. Mary Ann Gar-riswas given a vacation so that she could see if she couldarrange a ride to work; then her work schedule and that ofMary Ferns were arranged so that they could ride to worktogether and so that Gams would not haveto leave homeuntil her daughter had left for school. Respondent has in itsemploy 6 or 7 part-time students out of a total of about 80employees, and Clary has arranged work schedules for themto permit them to attend school.It is human for those who give favors to expect favors, andIrvine instead of returning Respondent'sfavorswithopposition to the Union, was not only for the Union butstrongly so. I find that the import of Clary's words to Irvineon September 14 is that as Irvine had reciprocatedRespondent's favors by being a strong union advocate,Respondent's favors to her would cease, and she would notlonger be given special consideration in the hours that shewould work.Respondent's principal contention is that the workloadof the domestics department called for four full-time employ-ees rather than three full-time employees and one part-timeemployee. As a part-time employee, Irvine was working 32hours a week. The difference would be 8 hours a week. If8 hours more work from Irvine was that important to Re-spondent, then it is unexplained why no consideration wasgiven to scheduling Irvine for additional hours in the af-ternoon and evenings and weekends since the store is openuntil 10 p.m. six nights a week and until 7 p.m. on Sundays.But, Store Manager Halub's principal concern for morehours in the domestics department was in the needleworksectionwhere Gams worked. I do not find merit toRespondent's contention of economic justification, and Ifind that Respondent refused to give Irvine a work schedulethat would permit her to attend school and that Respondentdischarged her for her failure to work the hours given herall because of her activities in the Union.E. Alleged InterrogationThe complaint alleges that Store Manager Halub interro-gated employees regarding union activities. Employee Ce- S. S. KRESGECOMPANY307cile Lavoie testified that she had a conversation with Halubin the latter part of September 1971 in which he asked herif she had been to the union meeting of the night before orknew who had been. She also testified that she had anotherconversation with him in which he said that he felt that theUnion had used Jill Irvine. In an affidavit that Lavoie gaveto the Board, she stated that "Crisp and Mr. Halub ques-tioned me on the Union and questioned me on the viewsand activities of fellow employees." She also stated thereinthat in a conversation she had with Crisp he said to her that"he felt sorry for Jill, that the union was using her as aguinea pig." Crisp is a nonsupervisory employee in chargeof one of Respondent's departments. There is no mentionin Lavoie's affidavit of a conversation of this nature withHalub; on redirect examination she testified that she hadthe same conversation with both Halub and Crisp on differ-ent occasions about the Union "using" Irvine. Halub deniedany interrogation of Lavoie, but testified that in August hehad had a conversation with her in which she stated she hadheard from another employee that at a union meeting thepresident of the Union was fancily dressed and had a big"rock" on his finger.In view of the confused state of Lavoie's testimony as towhether certain conversations were with Halub or withCrisp, I do not credit her attributing interrogation aboutunion activities to Halub.CONCLUSIONS OF LAW1. By refusing to change the work schedule of Jim Irvineto accommodate her school schedule and by discharging herfor refusal to work the hours assigned to her which conflict-ed with her school schedule because of her union activities,Respondent has engaged in an unfair labor practice affect-ing commerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.2. By threatening an employee that her workhours willnot be changed because of her union activities, Respondenthas engaged in an unfair labor practice within the meaningof Section 8(a)(1) and 2(6) and (7) of the Act.3. Respondent has engaged in no illegal interrogation orsurveillance as alleged in paragraphs 10(a) and (b) of thecomplaint.REMEDYIn order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found and from like or relat-ed invasions of the employees' rights as set forth in Section7 of the Act, and to take certain affirmative action.I recommend that Respondent be ordered to offer fullreinstatementto Jill Irvine, with backpay computed on aquarterly basis, less net earningsand plus interest at 6 per-cent per annum as prescribed in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing and Heating Company,138NLRB 716, from date of discharge to date reinstatement isoffered, and that her hours of work be scheduled to accom-modate her school schedule, as I find would have been donein the absence of her union activities. Loss of wages, if any,should be computed on the basis of this schedule.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:3ORDERS. S. Kresge, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee for supporting Retail Clerks Union, Local 899,Retail Clerks International Association, AFL-CIO, or anyother Union.(b) Threatening employees that their hours of work willnot be changed because of their union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Jill Irvine immediate and full reinstatement toher former job or, if said job no longer exists, to a substan-tially equivalent position, without prejudice to her seniorityor other rights or privileges, and to arrange a work schedulethat does not conflict with her school schedule, and makeher whole for any,lost earnings in the manner set forth inthe section of the Trial Examiner's Decision entitled "Rem-edy."(b) Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military and Train-ing Service Act.(c) Preserve and, upon request, make available to theBoard or its agent, for examination or copying, all payroll ;records, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this Order.(d) Post at its store in Thousand Oaks, California, copiesof the attached notice marked "Appendix." 4 Copies of thenotice, on forms provided by the Regional Director forRegion 31, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all places 11where notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatthe notices are not altered, defaced, or covered by any othermaterial.3 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of theNationalLabor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.4 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board." 308DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director, in writing, within 20WE WILL NOT threaten employees that their work-days from the date of this Order, what steps Respondent hashours cannot be changed because of their union activi-taken to comply herewith.5ties.IT Is ALSO ORDERED that the complaint be dismissed insofarWE WILL NOT unlawfully interfere with your unionas it alleges violations of the Act not specifically found.activities.3 In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 31, in writing, within 20 days from the dateof this Order,what steps the Respondent has takento complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having found, after atrial, that we violated Federal law by discharging an em-ployee for supportinga union:WE WILL offerfull reinstatementto Jill Irvine withbackpay plus 6-percent interest, and we will scheduleher hours of work so that she will be able to attendschool.WE WILL NOT discharge or discriminate against anyemployee for joining or supporting Retail Clerks Un-ion, Local 899, Retail Clerks International Association,AFL-CIO, or any other union.DatedByS. S. KRESGECOMPANY(Employer)(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, Room 12100,11000 Wilshire Boulevard, Los Angeles, California 90024,Telephone 824-7357.